I fully concur with the opinion of Judge *Page 57 
Reilly and the affirmance of the judgment below.
As noted in the majority opinion, a reading of the instructions as a whole does not indicate that the charge given concerning the standard of care required was improper; nor do I feel that it was of any relevance that the instructions were originally drafted by the defense, in light of the overall clarity of the charge and its proper legal basis.
In regard to the two textbook illustrations, as noted by my esteemed colleague in his dissent, plaintiffs alleged at trial that a proper reading of the fetal heart monitor tracings would have indicated that the infant was under severe stress and required immediate action by way of cesarean section. Although other factors indicating fetal distress may arise requiring intervention when a fetal heart monitor shows otherwise, this was not plaintiffs' contention. Evidence of heart monitor tracings, as interpreted by defendant's expert witness, requiring immediate action were, therefore, relevant to an evaluation of the actual heart monitor tracings of Ryan Yeager.